Citation Nr: 1036770	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  05-20 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for comedones, including as 
due to herbicide exposure.

2.  Entitlement to service connection for microhematuria, 
including as due to herbicide exposure.

3.  Entitlement to service connection for a skin disability other 
than comedones, to include a recurrent skin rash, including as 
due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to November 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  This decision was issued to the Veteran and his service 
representative in August 2004.  A Travel Board hearing was held 
at the RO in April 2007 before the undersigned Veterans Law Judge 
and a copy of the hearing transcript has been added to the 
record.

In July 2007, the Board denied, in pertinent part, the Veteran's 
claims of service connection for comedones and for a skin 
disability other than comedones, to include a recurrent skin rash 
(which it characterized as a skin condition, including a 
recurrent skin rash), and for microhematuria, each including as 
due to herbicide exposure.  The Veteran timely appealed to the 
U.S. Court of Appeals for Veterans Claims (Court).  In March 
2010, the Court reversed the Board's July 2007 denial of service 
connection for comedones, including as due to herbicide exposure, 
and vacated and remanded the Board's July 2007 denial of service 
connection for a skin disability other than comedones, to include 
a recurrent skin rash, and for microhematuria, each including as 
due to herbicide exposure.  The Board notes that it has 
recharacterized the issues on appeal to conform to the Court's 
March 2010 decision.

The issues of entitlement to service connection for a skin 
disability other than comedones, to include a recurrent skin 
rash, and for microhematuria, each including as due to herbicide 
exposure, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  The Veteran had active service in the Republic of Vietnam; 
thus, his in-service herbicide exposure is presumed.

2.  The Veteran's comedones are related to active service.


CONCLUSION OF LAW

Comedones were incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009).  The VCAA provides, among 
other things, for notice and assistance to VA 


claimants under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the provisions 
of the VCAA.  See generally 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).  The intended effect of these regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits or who attempts to reopen a 
previously denied claim.  In this decision, pursuant to the 
Court's March 2010 decision, the Board grants entitlement to 
service connection for comedones, which constitutes a complete 
grant of the Veteran's claim.  Therefore, no discussion of VA's 
duty to notify or assist is necessary.

Facts and Analysis

The Veteran contends that his comedones are related to active 
service.  He specifically contends that he incurred comedones as 
a result of his in-service herbicide exposure while on active 
service in Vietnam.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

VA regulations provide that a Veteran who had active military, 
naval, or air service in the Republic of Vietnam during the 
Vietnam Era shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  See 38 C.F.R. § 
3.307(a)(6)(iii).  In such circumstances, service connection may 
be granted on a presumptive basis for the diseases listed in 38 
C.F.R. § 3.309(e).  Comedones are not listed among the diseases 
listed in § 3.309 for which presumptive service connection is 
available based on in-service herbicide exposure.  The Board 
notes parenthetically that DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 382 (29th Ed. 2000) defines comedones as non-
inflammatory lesions of acne.  

The Secretary of Veterans Affairs also has determined that there 
is no positive association between exposure to herbicides and any 
other condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases Not 
Associated with Exposure to Certain Herbicide Agents, 67 Fed. 
Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the 
Federal Circuit has determined that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984) does not preclude a Veteran from establishing service 
connection with proof of direct causation.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee 
also applies to claims based on exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155 (1997).

The Veteran's DD Form 214 shows that he was awarded the Vietnam 
Service Medal and the Vietnam Campaign Medal.  This form also 
indicates that the Veteran served in Vietnam from May 21, 1968, 
to May 20, 1969.

The Veteran's service treatment records show that he denied any 
relevant medical history and was normal clinically at his 
enlistment physical examination in November 1967.  He was not 
treated for comedones during active service.  At his separation 
physical examination in October 1970, the Veteran's medical 
history and clinical evaluation were unchanged.

The post-service medical evidence (in this case, VA outpatient 
treatment records and examination reports) shows that, on VA 
Agent Orange registry examination in June 2003, the Veteran 
complained of a skin rash.  A history of recurrent sores on both 
arms that took months to heal was noted.  He reported serving in 
Vietnam as a combat engineer between 1968 and 1969.  He was 
unsure of his Agent Orange exposure.  Physical examination of the 
skin was normal.  The VA examiner opined that "any medical 
condition or diagnosis (including all diagnoses and symptoms 
documented for this [Veteran]) could possibly be related to 
exposure to herbicides during prior service in [Vietnam]."  The 
assessment included sores on arms due to an "unknown" 
diagnosis.

In a February 2006 statement, the Veteran contended that he 
suffered from "Agent Orange-related chloracne (skin 
condition)."  He also contended that his VA physicians had 
related this claimed disability to Agent Orange exposure.

On VA outpatient treatment in September 2006, the Veteran 
complained of a 1 centimeter (cm) scaly lesion on the right hand.  
He reported that this lesion was like a blister which did not 
heal but finally fell off.  He reported being exposed to Agent 
Orange while on active service in Vietnam.  Physical examination 
showed a faint pigmented 1 cm patch located on the right hand and 
comedones behind his ears.  The VA examiner opined that the 
Veteran's comedones were as likely as not related to Agent Orange 
exposure.  The assessment was no appreciable lesion on exam 
although it possibly was inflamed seborrheic keratoses or 
questionable keratoacanthoma.  

The Veteran testified at his April 2007 Travel Board hearing that 
he had served in Vietnam from May 1968 to May 1969.  He also 
testified that, after service separation, he began noticing 
blisters on his skin that would not heal.  He testified further 
that he had been told by his VA physicians that his skin rash was 
"possibly Agent Orange related."  

The Board acknowledges initially that the Veteran's service 
personnel records (in this case, his DD Form 214) show that he 
served in Vietnam for 1 year between May 1968 and May 1969.  
Given the foregoing, the Board finds that the circumstances of 
the Veteran's active service included in-country duty in Vietnam.  
Because the Veteran had in-country duty in Vietnam, his active 
service meets the regulatory definition of Vietnam service found 
in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit 
in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) 
cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible 
VA's regulatory interpretation of "service in Vietnam" as 
requiring in-country duty or visitation in Vietnam).  Because the 
Veteran had active service in Vietnam, his in-service herbicide 
exposure is presumed.  See 38 C.F.R. §§ 3.307, 3.309.  Although 
the Veteran's in-service herbicide exposure is presumed based on 
his active service in Vietnam, comedones are not among the 
diseases for which service connection is available on a 
presumptive basis due to in-service herbicide exposure.  Id.  
Thus, the Board finds that service connection for comedones is 
not warranted on a presumptive service connection basis.   

Nevertheless, the Court held in March 2010 that the competent 
medical evidence (in this case, the VA examiner's opinion in 
September 2006) indicated that the Veteran's comedones were 
related directly to active service.  The Court specifically held 
in March 2010 that it was reversible error for the Board not to 
grant service connection for comedones on a direct basis in July 
2007 based on the VA examiner's September 2006 opinion.  See 
Tanner v. Shinseki, No. 07-2320 (Vet. App. Mar. 31, 2010), at 
pp. 3-6.  Again, the Board notes that the VA examiner concluded 
in September 2006 that the Veteran's comedones were "as likely 
as not related to Agent Orange exposure."  As the Court noted, 
there is no competent contrary opinion of record.  Thus, the 
Board finds that service connection for comedones is warranted on 
a direct basis.   See Chisem v. Gober, 10 Vet. App. 526, 527-528 
(1997); Allin v. Brown, 10 Vet. App. 55, 57 (1997); Browder v. 
Brown, 5 Vet. App. 268, 270 (1993) ("[Q]uestions settled on a 
former appeal of the same case are no longer open for review.... 
'the principle law of the case' has been applied to the 
application of the law in decisions of Federal courts in cases 
remanded to administrative agencies.").  


ORDER

Entitlement to service connection for comedones is granted.


REMAND

In its March 2010 decision, the Court directed that the Board 
remand the Veteran's claims of service connection for a skin 
disability other than comedones, to include a recurrent skin 
rash, and for microhematuria, each including as due to herbicide 
exposure, for additional development.  The Court held 
specifically that the Board had erred in July 2007 in relying on 
the medical evidence then of record to deny these claims.  The 
Court also held that, on remand, the Veteran should be provided 
with updated VA examinations which addressed the contended causal 
relationships between a skin disability other than comedones, to 
include a recurrent skin rash, microhematuria, and active 
service, each including as due to herbicide exposure.  As noted 
above, VA has conceded that the Veteran was exposed to herbicides 
during active service in Vietnam between May 1968 and May 1969.  
The Court also held in March 2010 that the Board had erred in 
July 2007 in not attempting to obtain all of the Veteran's 
outstanding VA treatment records, including those dated prior to 
2003.  See Tanner v. Shinseki, No. 07-2320 (Vet. App. Mar. 31, 
2010).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service 
representative and request that they identify 
all VA and non-VA clinicians who have treated 
him for a skin disability other than 
comedones, to include a recurrent skin rash, 
and for microhematuria, each including as due 
to herbicide exposure, since active service.  
Obtain all VA treatment records which have 
not been obtained already, to include 
specifically all VA treatment records dated 
prior to January 1, 2003.  Once signed 
releases are received from the Veteran, 
obtain all private treatment records which 
have not been obtained already.  A copy of 
any response(s), to include a negative reply 
and any records obtained, should be included 
in the claims file and communicated to the 
Veteran.

2.  Then, schedule the Veteran for 
appropriate examination to determine the 
nature and etiology of his skin disability 
other than comedones, to include a recurrent 
skin rash.  The claims file must be 
provided to the examiner(s) for review.  
Based on a review of the claims file and the 
results of the Veteran's physical 
examination, the examiner(s) is asked to 
identify all skin conditions experienced by 
the Veteran other than comedones, to include 
a recurrent skin rash, if present.  The 
examiner(s) also is asked to opine whether it 
is at least as likely as not (i.e., a 
50 percent or greater probability) that any 
skin disability other than comedones, to 
include a recurrent skin rash, is related to 
active service or any incident of such 
service, to include as due to herbicide 
exposure.  A complete rationale should be 
provided for any opinion expressed.

3.  Schedule the Veteran for appropriate 
examination to determine the nature and 
etiology of his microhematuria.  The claims 
file must be provided to the examiner(s) 
for review.  All appropriate testing, to 
include urinalysis, should be conducted.  
Based on a review of the claims file and the 
results of the Veteran's physical 
examination, the examiner(s) is asked to 
opine whether microhematuria, if diagnosed, 
is related to active service or any incident 
of such service, to include as due to 
herbicide exposure.  A complete rationale 
should be provided for any opinion expressed.

4.  Thereafter, readjudicate the Veteran's 
claims of service connection for a skin 
disability other than comedones, to include a 
recurrent skin rash, and for microhematuria, 
each to include as due to herbicide exposure.  
If the benefits sought on appeal remain 
denied, the Veteran and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


